Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the protruding element (claims 3, 4 and 9) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said container" in line 19.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "said grooved sections" in line 19.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 16 is rendered indefinite by the limitation “a plurality of legs” since it is unclear if the plurality of legs defined in claim 16 are the same as the plurality of legs defined in claim 5, or different legs. It appears claim 16 should be canceled as it defines the same structure as that defined previously. Upon cancelation of claim 16, dependency of claims 17-18 should be amended.






Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	In claim 4: the means for holding or storing items or objects including cooking materials or ingredients is interpreted as the plurality of compartments; the means for partitioning or dividing said holding or storing means is interpreted as the plurality of inner walls; the means for providing an outer wall to said partitioning or dividing means is interpreted as the plurality of outer walls; the means for providing a trap door mechanism is interpreted as the plurality of tray components; the means for keeping said trap door mechanism from falling or sliding out is interpreted as the protruding element; the means for enabling an insertion and removal of said trap door mechanism is interpreted as the opening portion; the means for assisting said insertion and removal of said trap door mechanism is interpreted as the extension element; the means for elevating said storing means and prevent said trap door mechanism from rubbing against a surface is interpreted as the plurality of legs; the means for protecting the items or objects including cooking materials or ingredients is interpreted as the cover; and the means for holding, moving, or carrying said storing means is interpreted as the holdings or handles.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5, 7, 8, 10-14, 16 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chalat (US 4,844,279).
Regarding claims 5 and 16, Chalat discloses a device (See Figs. 1-9) comprising: a container; a plurality of compartments (88/90 in Fig. 7) disposed in said container; a plurality of walls (See Fig. 7) that are configured to form said plurality of compartments; an opening portion (slots in wall 22 in which elements 28 and 26 slide into in Fig. 7), wherein said opening portion is disposed at each of said plurality of compartments; a plurality of tray components (26/28 in Fig. 7) disposed at a proximate bottom portion (the open end of the compartments can be considered the bottom end depending on the orientation of the device) of each of said plurality of compartments, wherein each of said tray component is configured to be inserted and removed through said opening portion (as shown in Fig. 7); an extension or tab implement (at 71 in Fig. 7) attached to each of said plurality of tray components, wherein said extension or tab implement is configured to be operable for assisting in the removal or insertion of each tray component through said opening portion; a plurality of legs (at 32/34 in Figs. 5-6) disposed at each proximate corner of said container; and at least two holdings or handles (one holding at 34 in Fig. 7 and the second holding is the ring disposed on wall 24 at the left side of Fig. 7) disposed widthwise on proximately opposing sides of said container, wherein said at least two holdings or handles are capable of holding, moving, or carrying said container.
Regarding claims 7 and 10, Chalat discloses three grooved sections (grooves in the three walls which accommodate elements 26 and 28 – See Figs. 1, 4 and 7) disposed proximately near the bottom portion of each of said plurality of compartments.
Regarding claim 8, Chalat discloses each of said tray component is further configured to be inserted and removed via said opening portion by generally sliding through said groove sections located proximately near the bottom portion of each of said plurality of compartments (as shown in Fig. 7).
Regarding claim 11, Chalat discloses said opening portion disposed proximately near the bottom section of each of said plurality of compartments comprises a scraping surface (a flat surface can be considered a scraping surface since it can scrape material disposed therein), wherein said scraping surface is configured such that objects within each of said plurality of compartments is capable of being generally dispensed when pulling said tray component from said grooved sections.
Regarding claim 12, Chalat discloses said plurality of compartments comprises six compartments (See Fig. 7 which shows at least six compartments 88/90).
Regarding claim 13, Chalat discloses each of said plurality of compartments comprises at least  rectangular shaped compartments.
Regarding claim 14, Chalat discloses each of said at least two holdings or handles comprises at a bar.
Regarding claim 18, Chalat discloses a cover (at 18 in Fig. 1) that is capable of protecting contents of said container and capable of providing a chopping board (the flat surface of 18 can be used as a chopping board, if desired).
Regarding claim 19, Chalat discloses said cover comprises raised corners (at 30 in Fig. 1) for support.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Chalat (US 4,844,279).
Regarding claim 1, Chalat discloses a device (See Figs. 1-9), comprising: a container appliance, wherein said container appliance is configured to be capable of holding or storing items or objects including cooking materials or ingredients; a plurality of compartments (at 88/90 in Fig. 7) that are disposed in said container appliance; a plurality of walls that are configured to form said plurality of compartments; an opening portion (slots in wall 22 in which elements 28 and 26 slide into in Fig. 7), wherein said opening portion is disposed at a proximate bottom section of each of said plurality of compartments; a plurality of tray components (26/28 in Fig. 7), in which each of said plurality of tray components is configured to be disposed at said proximate bottom portion of each of said plurality of compartments (the open end of the compartments can be considered the bottom end depending on the orientation of the device), wherein each of said tray component is configured as a trap door, and wherein each of said tray component is further configured to be inserted and removed through said opening portion disposed proximately near said proximate bottom portion of each of said plurality of compartments; an extension implement (at 71) attached to each of said plurality of tray components, wherein said extension implement is configured to be operable for removal and insertion of each tray component through said opening portion; at least two holdings or handles (one holding at 34 in Fig. 7 and the second holding is the ring disposed on wall 24 at the left side of Fig. 7) disposed widthwise on opposite sides of said container, wherein said at least two holdings or handles are operable for holding, moving, or carrying said container; a plurality of legs (at 32/34 in Figs. 5-6), said plurality of legs are configured to elevate said container appliance; in which said plurality of legs are further configured to prevent said plurality of tray components scratching against a surface; a cover implement (at 18), said cover implement is capable of protecting contents of said container and capable of providing a chopping board (the flat surface of 18 can be used as a chopping board, if desired); and in which said cover implement comprises raised corners (at 30) for support. Chalat discloses the claimed invention except for the specific shape of the holdings/handles. However, Official Notice is taken, that it is old and conventional to form holdings/handles with a T-shape. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made in view of the Official Notice to have formed the holdings/handles of Chalat with a T-shape in order to allow for convenient grasping.    
Regarding claim 2, Chalat discloses each of said plurality of tray components comprises at least a latching door or trap door; wherein said plurality of compartments comprises six or more compartments; wherein each of said plurality of compartments comprises a rectangular shaped compartments; and in which said grooved sections comprise at least three grooved sections, but does not disclose the compartments as all the same size. However, to modify the size of the compartments to accommodate the desired contents would entail a mere change in size of the components and yield only predictable results. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chalat (US 4,844,279) as applied to claim 1 above, in view of He (US 2012/0073998). Chalat discloses grooved sections (grooves in the three walls which accommodate elements 26 and 28 – See Figs. 1, 4 and 7) disposed proximately near said bottom portion of each of said plurality of compartments; wherein each of said tray component is further configured to be inserted and removed via said opening portion by generally sliding through said groove sections located proximately near said bottom portion of each of said plurality of compartments (as shown in Fig. 7); and in which each of said plurality of compartments comprises a scraping surface (a flat surface can be considered a scraping surface since it can scrape material disposed therein), wherein said scraping surface is configured such that objects within each of said plurality of compartments is generally dispensed when pulling said tray component from said grooved sections, but Chalat does not disclose each of said tray component comprises a protruding element that is configured to keep each of said tray component from falling or sliding out.
However, He teaches a container (600) comprising a sliding tray component (604B) having a protruding element (609B) for the purpose of ensuring the tray component is retained within the opening portion. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tray components of Chalat with protruding elements as taught by He in order to ensure the tray components do not fall out of the container.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chalat (US 4,844,279) in view of He (US 2012/0073998). Chalat discloses a device (See Figs. 1-9) comprising: means for holding or storing items or objects (compartments at 88/90 in Fig. 7) including cooking materials or ingredients; means for partitioning or dividing (inner partitions in Fig. 7) said holding or storing means; means for providing an outer wall to said partitioning or dividing means (outer walls in Fig. 7); means for providing a trap door mechanism (tray components at 26/28 in Fig. 7); means for enabling an insertion and removal of said trap door mechanism (opening portions configured as slots in wall 22 in which elements 28 and 26 slide into in Fig. 7); means for assisting said insertion and removal of said trap door mechanism (extension implement at 71); means for elevating said storing means and prevent said trap door mechanism from rubbing against a surface (legs at 32-34); means for protecting the items or objects including cooking materials or ingredients (cover at 18); and means for holding, moving, or carrying said storing means (one holding at 34 in Fig. 7 and the second holding is the ring disposed on wall 24 at the left side of Fig. 7). Chalat discloses the claimed invention except for the means for keeping said trap door mechanism from falling or sliding out.
However, He teaches a container (600) comprising a sliding tray component (604B) having a protruding element (609B) for the purpose of ensuring the tray component is retained within the opening portion. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tray components of Chalat with protruding elements as taught by He in order to ensure the tray components do not fall out of the container.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chalat (US 4,844,279) as applied to claim 5 above. Chalat discloses said tray components are latching or trap doors, but does not disclose the compartments as all the same size. However, to modify the size of the compartments to accommodate the desired contents would entail a mere change in size of the components and yield only predictable results. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chalat (US 4,844,279) as applied to claim 8 above, in view of He (US 2012/0073998). As described above, Chalat discloses the claimed invention except for the tray components having a protruding element that is configured to keep each of said tray component from falling or sliding out. However, He teaches a container (600) comprising a sliding tray component (604B) having a protruding element (609B) for the purpose of ensuring the tray component is retained within the opening portion. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tray components of Chalat with protruding elements as taught by He in order to ensure the tray components do not fall out of the container.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chalat (US 4,844,279) as applied to claim 14 above, in view of Williams (US 7,810,998). As described above, Chalat discloses the claimed invention except for the holdings comprising rubber. However, Williams teaches a container (10) comprising holdings/handles (62/64 or 82/84) comprising rubber for the purpose of providing a non-slip grip (column 4, lines 31-65). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the holdings of Chalat to comprise rubber as taught by Williams in order to enhance grip.

Claims 17 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Chalat (US 4,844,279) as applied to claim 16 above, in view of Liu (US 6,015,064). As described above, Chalat discloses the claimed invention except for the legs and raised corners including rubber. However, Liu teaches a container (10) having legs/corner portions (54) which are composed of rubber for the purpose of preventing sliding along a smooth surface (column 10, lines 11-18). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the legs/corner portions of Chalat with rubber material as taught by Liu in order to prevent sliding.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735